29 So. 3d 1155 (2010)
Anthony SUDOL, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-1295.
District Court of Appeal of Florida, Fifth District.
February 12, 2010.
James S. Purdy, Public Defender, and Kevin R. Holtz, Assistant Public Defender, Daytona Beach, for Appellant.
Anthony Sudol, Bristol, pro se.
Bill McCollum, Attorney General, Tallahassee, and Robin A. Compton, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Although the appellant, Anthony Sudol, fashions this appeal as an appeal from a judgment and sentence imposed by the trial court, it appears that Mr. Sudol is actually attempting to appeal an order under Florida Rule of Criminal Procedure 3.800(c) granting a motion for reduction and modification of a sentence. As such an order is not appealable, we dismiss this appeal. See Jackson v. State, 936 So. 2d 775 (Fla. 5th DCA 2006); Hunker v. State, 397 So. 2d 934 (Fla. 5th DCA 1981). Moreover, if this had been an appeal from a judgment and sentence, we would have affirmed inasmuch as the sentence issued conforms to the plea bargain and is legal.
DISMISSED.
MONACO, C.J., SAWAYA and JACOBUS, JJ., concur.